STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

DOUGLAS       ROBINS         AND       KATHERINE                                              NO.      2021      CW   1550
ROBINS


VERSUS


JANIE       LANGUIRAND            COLES,
MOHAMMAD         Z.     PIRZADAH,            M. D.,

                      BOURGEOIS &
                                                                                             JANUARY        31,       2022
AND    MANG,
CALLAWAY,             LLC




In    Re:             Douglas          Robins           and         Katherine              Robins,         applying       for
                                                  writs,            19th        Judicial             District         Court,
                      supervisory
                      Parish      of    East        Baton          Rouge,       No.     698051.




BEFORE:            McDONALD,            LANIER,              AND   WOLFE,        JJ.



         WRIT         GRANTED.          The        trial       court'       s    September           28,    2021       ruling
which        disqualified                John           L.     Hammons               from     serving        as       counsel

herein       is        reversed.             A    lawyer           is    not     likely         to    be    a     necessary
witness          when        evidence              pertaining              to    each         matter       to     which      he

                             is                              from       another         source.       See       Horaist      v.
could       testify                available

Doctor' s         Hospital              of       Opelousas,              255         F. 3d    261,     267 (      5th    Cir.

2001).        We           find    that            based           on    the         documents         presented          and

arguments             asserted,          defendants,                Janie        Languirand           Coles       and Mang,
Bourgeois &                Callaway,             LLC,    will       be     able       to     support       their      defense
                                                                                       other     than      Mr.     Hammons'
against          this       fraud       action          using           sources


testimony.                 Therefore,              the        motion            to      disqualify           counsel         is
denied.


                                                                   imm
                                                                   WIL
                                                                   EW




COURT       OF   APPEAL,           FIRST          CIRCUIT




       DEPUTY          C    ERK    OF   COURT
                 FOR       THE    COURT